Citation Nr: 1227280	
Decision Date: 08/08/12    Archive Date: 08/14/12	

DOCKET NO.  08-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for hammertoe of the right second toe, with hallux valgus deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from February 1980 to October 1988.  

This matter comes before the Board of Veterans Appeals on appeal from an October 2007 rating decision of the VARO in Huntington, West Virginia, that granted service connection for hammertoe of the right foot, with hallux valgus deformity, and assigned a noncompensable evaluation, effective January 8, 2007.  The Veteran underwent surgery on the right foot in June 2008.  In a February 2009 rating decision the Winston-Salem, North Carolina, RO granted a temporary total rating effective June 5, 2008, based on the surgery necessitating a period of convalescence.  The presurgical noncompensable rating was reestablished, effective September 1, 2008.  The Veteran continues his appeal.  

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

In an undated letter received on January 7, 2009, the Veteran expressed a desire to appear "personally before the Board and give testimony concerning my appeal..."  He did not elaborate as to the location of the hearing or whether he wanted an in person hearing or a video conference hearing.  Clarification is required.  

In view of the foregoing, the case is REMANDED for the following:  

The Veteran should be contacted and asked to clarify his desire for a hearing before the Board.  He should indicate whether he wants a travel board hearing before a Veterans Law Judge sitting at the Winston-Salem RO, OR whether he wants a video conference hearing at the Winston-Salem RO, OR whether he desires to travel to Washington, D.C., at his own expense to testify before a Veterans Law Judge.  If the appellant remains desirous of a hearing, and if he expresses the type of hearing he wants, the RO must schedule that proceeding at the earliest available opportunity in accordance with the applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



